Exhibit 10.2

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

AGREEMENT by and between SIMON PROPERTY GROUP, INC. (the “Company”) and DAVID
SIMON (the “Executive”), effective as of July 6, 2011 (the “Effective Date”).

 

WHEREAS, the Company is desirous of continuing to employ the Executive as its
Chief Executive Officer, and continuing to cause the Executive to provide
services to Simon Property Group, L.P. (the “Partnership”), on the terms and
conditions, and for the consideration, hereinafter set forth, and the Executive
is desirous of being employed by the Company, and providing services to the
Partnership, on such terms and conditions and for such consideration.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.            Term. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue to serve the Company and
the Partnership, subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on July 5, 2019, or such
earlier time as is specifically described in this Agreement (the “Employment
Period”).

 

2.            Terms of Employment. (a) Position and Duties. (i) During the
Employment Period, the Executive shall serve the Company as its Chief Executive
Officer and shall perform customary and appropriate duties as may be reasonably
assigned to the Executive from time to time by the Board of Directors of the
Company (the “Board”), and shall provide services to the Partnership, each
consistent with such position and with the services in effect immediately prior
to the Effective Date. The Executive shall be the highest ranking executive of
the Company and have such responsibilities, power and authority as those
normally associated with the position of chief executive officer in public
companies of a stature similar to the Company, including, without limitation,
those powers, responsibilities, duties and authority the Executive had
immediately prior to the Effective Date. If the Partnership appoints officers,
the Executive shall be appointed the senior-most officer of the Partnership. The
Executive shall report solely and directly to the Board. The Executive shall
perform his services at the principal offices of the Company in the
Indianapolis, Indiana area; provided that the Executive may perform an agreed
upon portion of his services from New York City pursuant to a workplan developed
by the Executive and approved by the Board, such approval not to be unreasonably
withheld. The Executive shall travel for business purposes to the extent
reasonably necessary or appropriate in the performance of such services.

 

(ii)           During the Employment Period: the Executive shall, without
compensation other than that herein provided, also serve and continue to serve,
if and when elected and re-elected, as a member of the Board. While a member of
the Board, the Executive shall serve as its Chairman, unless (A) the Board is
advised by counsel in writing that applicable law or the rules of the primary
stock exchange on which the Company’s common stock (“Common Stock”) is traded
requires that the positions of Chief Executive Officer and Chairman of the Board
be held by different persons, (B) the Board appoints a Chairman other than the
Executive in response to a shareholder proposal to split the roles of Chief
Executive Officer and Chairman of the Board, which proposal received a vote of a
majority of the votes cast in respect

 

--------------------------------------------------------------------------------


 

of such proposal at a meeting of the Company’s shareholders, or (C) the
Executive consents in writing otherwise.

 

(iii)          During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive may be entitled, the Executive
agrees to devote substantially all of his attention and time during normal
business hours to the business and affairs of the Company and the Partnership
and, to the extent necessary to discharge the responsibilities assigned to the
Executive hereunder, to use the Executive’s reasonable efforts to perform
faithfully and efficiently such responsibilities. During the Employment Period,
it shall not be a violation of this Agreement for the Executive to (A) serve on
corporate (if approved by the Governance and Nominating Committee of the Board,
such approval not to be unreasonably withheld), civic or charitable boards or
committees, deliver lectures, fulfill speaking engagements or teach at
educational institutions, (B) manage his personal investments, or (C) perform
any of the activities specifically allowed under Section 3 of the
Non-Competition Agreement between the Executive and the Company, dated as of
December 1, 1993 (the “Non-Competition Agreement,” attached hereto as Exhibit A,
(provided that the entities listed on Exhibit A-1 attached hereto shall be
deemed to be included in Schedules 3(c) and 3(h) to the Non-Competition
Agreement, and the Executive shall be deemed to have been providing services to,
and an owner of a direct or indirect “Interest” (as defined in the
Non-Competition Agreement) in, each of such entities on the date of the
Non-Competition Agreement)), in each case of (A) and (B) so long as such
activities do not materially interfere with the performance of the Executive’s
responsibilities in accordance with this Agreement and the Executive complies
with applicable provisions of the Company’s Code of Business Conduct and Ethics.

 

(b)          Compensation. (i) Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (“Annual Base Salary”) at the rate
of $1,250,000. The Executive’s Annual Base Salary shall be reviewed at least
annually by the Compensation Committee of the Board (the “Committee”) pursuant
to its normal performance review policies for senior executives. The Committee
may, but shall not be required to, increase the Annual Base Salary at any time
for any reason and the term “Annual Base Salary” as utilized in this Agreement
shall refer to the Annual Base Salary as increased from time to time. The Annual
Base Salary shall not be reduced at any time, including after any such increase,
and any increase in Annual Base Salary shall not serve to limit or reduce any
other obligation to the Executive under this Agreement.

 

(ii)           Annual Bonus. In addition to the Annual Base Salary, the
Executive shall be eligible to be awarded, for each fiscal year of the Company
ending during the Employment Period, an annual cash bonus (the “Annual Bonus”)
(including, without limitation, a full Annual Bonus for the fiscal year ending
December 31, 2011) pursuant to the terms of the Company’s annual incentive plan
as in effect from time to time, which shall not be inconsistent with the terms
of this Agreement. The target Annual Bonus, which shall be attained if the
Committee determines that target performance is achieved, shall be 200% of the
Annual Base Salary in effect on the last day of the applicable fiscal year (the
“Target Bonus”). The actual Annual Bonus shall be based upon (A) the level of
achievement of reasonably attainable performance goals established by the
Committee in good faith and in consultation with the Executive, which
performance goals are consistent with those applicable to the Company’s senior
executives generally, and (B) may be increased from the amount produced by the
application of the

 

2

--------------------------------------------------------------------------------


 

applicable performance criteria by the reasonable exercise by the Committee of
discretion in a manner consistent with past practice prior to the Effective
Date. The performance goals for each fiscal year will be established not later
than the time that annual bonus performance goals are set for the Company’s
senior executives generally. Each Annual Bonus shall be paid not later than the
date on which annual bonuses are paid to the Company’s senior executives
generally, and in any event not later than two and one-half months after the end
of the fiscal year for which the Annual Bonus is awarded, unless the Executive
shall elect to defer the receipt of such Annual Bonus pursuant to an arrangement
established by the Committee that meets the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). In the event that the
current annual incentive plan is amended or terminated, the Executive will be
given an opportunity under the amended or successor plan to earn bonus
compensation equivalent to the amount that he could have earned under this
paragraph 2(b)(ii).

 

(iii)          Long-Term Awards.

 

(A)          For each full or partial fiscal year during the Employment Period
(including, without limitation, the fiscal year ending December 31, 2019),
commencing with the next annual grant of long-term awards to senior executives
of the Company following the Effective Date (to be made in, and in respect of,
the fiscal year ending December 31, 2011), the Executive shall be granted (each,
an “Annual LTIP Award”) a number of units of limited partnership interest (“LTIP
Units”) of Simon Property Group, L.P. (the “Partnership”) pursuant to the
Partnership’s 1998 Stock Incentive Plan (as it may be amended, restated,
supplemented or replaced from time to time after the Effective Date, the “1998
Plan”) equal in value to $12 million, rounded up to the nearest whole number,
using a valuation methodology no less favorable to the Executive than that which
applies to any award of LTIP units made to the Company’s other senior executives
in respect of the same fiscal year. Each Annual LTIP Award in respect of a
fiscal year shall have terms and conditions (including, but not limited to,
those relating to capital contributions to the Partnership, performance, service
and other vesting and forfeiture conditions, distributions and exchangeability
for Common Stock) substantially identical (and in any event no less favorable in
any respect) to those applicable to LTIP Units generally granted to the
Company’s other senior executives in respect of the same fiscal year; provided,
that, if there are no grants of LTIP Units to other senior executives of the
Company with respect to the fiscal year in which Executive is granted an Annual
LTIP Award, then the terms and conditions of the Annual LTIP Award for such
fiscal year shall be no less favorable than the terms and conditions of the
initial Annual LTIP Award granted for the fiscal year ending December 31, 2011.
Notwithstanding the preceding sentence or anything in this Agreement,
Section 4(a) of the 2011 LTIP Unit Award Agreement (and the corresponding
section of any subsequent LTIP Unit Award Agreement), or any other provision or
agreement to the contrary, if the Executive’s employment ends at or following
July 5, 2019 for any reason other than a termination by the Company for Cause
(as described in Section 3(b) of this Agreement), any outstanding Annual LTIP
Award granted prior to July 5, 2019 (which for the avoidance of doubt is
intended to include the fiscal year ending December 31, 2019) as to which the
applicable performance or service vesting period has not ended shall either
(1) as to those Annual LTIP Awards for which the applicable performance vesting
period has ended prior to

 

3

--------------------------------------------------------------------------------


 

such date, vest immediately upon such termination as to the number of LTIP Units
earned based on actual performance (i.e., any remaining service vesting
condition shall be waived) and (2) as to those Annual LTIP Awards for which the
applicable performance vesting period has not ended prior to such date, the full
amount of the LTIP Units subject to such Annual LTIP Awards shall continue to
remain outstanding and become vested as of the end such performance period based
on actual performance, to the extent provided under the terms of the applicable
award, without regard to any applicable service vesting condition and without
pro-ration or reduction of such LTIP Units for the fact that the Executive was
employed for less than the entire performance vesting period.

 

(B)           On the Effective Date, the Executive shall be granted 1,000,000
LTIP Units pursuant to the 1998 Plan (the “Retention LTIP Units”). The Retention
LTIP Units shall be subject to the 1998 Plan and the Retention LTIP Unit Award
Agreement attached hereto as Exhibit B and the Certificate of Designation of
Series CEO LTIP Units of Simon Property Group, L.P. attached hereto as Exhibit C
(the “Certificate”).

 

(C)           The Company acknowledges and agrees that the Registration Rights
Agreement dated as of September 24, 1998 by and between the Company and certain
persons, including the Executive, shall apply to the Shares (as defined in the
Certificate) which are received by the Executive upon the conversion of the
Annual LTIP Award grants and/or the Retention LTIP Units into Partnership Units
(in accordance with and as defined in the Certificate) and the exchange of such
Partnership Units for Shares.

 

(iv)          Welfare Benefits. The Executive and/or the Executive’s family, as
the case may be, shall participate in, and shall receive benefits under, all
welfare benefit plans, practices, policies and programs provided by the Company
on a basis no less favorable than those provided generally to other senior
executives of the Company.

 

(v)           Fringe Benefits. During the Employment Period, the Executive shall
be entitled to fringe benefits, and to participate in the Company’s executive
and employee benefit plans and programs, on a basis no less favorable than those
provided generally to other senior executives of the Company; provided that any
perquisite or fringe benefit provided only to the Executive (and to no other
employee of the Company) on the Effective Date shall continue to be provided at
a level no less than that in effect on the Effective Date. The Company reserves
the right to amend or cancel any such benefits, plan or program in its sole
discretion, subject to the terms of such benefits, plan or program and
applicable law. Notwithstanding the foregoing, the Executive shall be entitled
to first class travel and accommodations when traveling on Company business.

 

(vi)          Vacation. During the Employment Period, the Executive shall be
entitled to no less than four weeks paid vacation per year.

 

(vii)         Indemnification. During and following the Employment Period, the
Company shall fully indemnify the Executive for any liability to the fullest
extent applicable to any other officer or director of the Company, including,
without limitation, in accordance with the Indemnification Agreement by and
between the Company and the Executive dated September 24, 1998. In addition, the
Company agrees to continue and maintain, at the

 

4

--------------------------------------------------------------------------------


 

Company’s sole expense, a directors’ and officers’ liability insurance policy
covering the Executive both during and, while potential liability exists, after
the Employment Period that is no less favorable than the policy covering active
directors and senior officers of the Company from time to time.

 

(viii)        Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all business expenses incurred by
the Executive in accordance with the Company’s business expense reimbursement
policies, or as additionally approved by the Board or the Audit Committee of the
Board.

 

3.             Termination of Employment. (a) Death or Disability. The
Executive’s employment, and the Employment Period, shall terminate automatically
upon the Executive’s death. If the Executive incurs a “Disability” (as defined
below), the Company may provide the Executive with written notice in accordance
with Section 9(b) of this Agreement of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment and the
Employment Period shall terminate effective on the 30th day after receipt of
such notice by the Executive (the “Disability Effective Date”), provided that,
within the thirty (30) days after such receipt, the Executive shall not have
returned to full-time performance of the Executive’s duties. For purposes of
this Agreement, “Disability” shall mean the “permanent and total disability” of
the Executive, as defined in Section 22(e)(3) of the Code, or any successor
provision thereto.

 

(b)           With or Without Cause. The Company may terminate the Executive’s
employment, and the Employment Period, either with or without Cause. For
purposes of this Agreement, “Cause” shall mean:

 

(i)            the Executive’s willful and continued failure to perform or
substantially perform the Executive’s material duties with the Company and the
Partnership;

 

(ii)           illegal conduct or gross misconduct by the Executive that is
willful and demonstrably and materially injurious to the Company’s and the
Partnership’s business or financial condition;

 

(iii)          a willful and material breach by the Executive of the Executive’s
material obligations under this Agreement, including without limitation a
willful and material breach of the restrictive covenants and confidentiality
provisions set forth in Section 7 of the Agreement; or

 

(iv)          the Executive’s conviction of, or entry of a plea of guilty or
nolo contendere with respect to, (A) a crime involving moral turpitude, fraud,
forgery, embezzlement or similar conduct that is demonstrably and materially
injurious to the Company, or (B) a felony crime;

 

provided, however, that the actions in (i) and (iii) above will not be
considered Cause unless the Executive has failed to cure such actions within 30
days of receiving written notice specifying, with particularity, the events
allegedly giving rise to Cause and that such actions will not be considered
Cause unless the Company provides such written notice within 90 days of the
Board (excluding the Executive, if a member of the Board) having knowledge of
the relevant action. The Executive will not be deemed to be discharged for Cause
unless and until there is delivered

 

5

--------------------------------------------------------------------------------


 

to the Executive a copy of a resolution duly adopted by the affirmative vote of
not less than two-thirds (2/3) of the independent directors on the Board, at a
meeting called and duly held for such purpose (after reasonable notice to
Executive and an opportunity for the Executive and the Executive’s counsel to be
heard before the Board), finding in good faith that Executive is guilty of the
conduct set forth above and specifying the particulars thereof in detail.

 

(c)           Good Reason. The Executive’s employment, and the Employment
Period, may be terminated by the Executive for Good Reason. “Good Reason” means
the occurrence of any one or more of the following events without the prior
written consent of Executive:

 

(i)            a material diminution of the Executive’s duties or
responsibilities, authorities, powers or functions which shall include, without
limitation, (A) Executive’s removal as a member of the Board without Cause,
(B) Executive’s failure to be nominated for election or failure to be elected or
re-elected as a member of the Board at the expiration of each term of office for
any reason other than a failure to be so nominated, elected or re-elected which
results solely from actions that Executive is legally entitled to take, but
voluntarily fails to take, in respect of the Company’s Class B Common Stock (it
being understood that any disposition by the Executive, or by any entity which
he controls, of Class B common stock shall not be considered a voluntary failure
by the Executive to take an action for purposes of this clause (B)),
(C) Executive’s ceasing to be Chief Executive Officer of the Company or,
(D) other than as provided in Section 2 above, Executive’s ceasing to be
Chairman of the Board;

 

(ii)           A change to the reporting structure set forth in Section 2 above;

 

(iii)          The assignment to the Executive of duties inconsistent with the
usual and customary duties associated with a chief executive officer of a
publicly traded company comparable to the Company;

 

(iv)          a relocation that would result in the Executive’s principal
location of employment being moved 35 miles or more away from his current
principal location and, as a result, the Executive’s commute increasing by 35
miles or more from the distance of his commute immediately prior to the
Effective Date, other than pursuant to the workplan described in the penultimate
sentence of Section 2(a)(i) of this Agreement; or

 

(v)           any material breach of this Agreement by the Company (specifically
including, but not limited to, a breach of any of the provisions of
Section 2(b) of this Agreement or, for the avoidance of doubt, the award
agreements and/or certificates of designation for the LTIP Unit grants
thereunder);

 

provided, however, that the actions in (i) through (v) above will not be
considered Good Reason unless the Executive shall describe the basis for the
occurrence of the Good Reason event in reasonable detail in a Notice of
Termination provided to the Company in writing within 90 days of the Executive’s
knowledge of the actions giving rise to the Good Reason, and the Company has
failed to cure such actions within 30 days of receiving such Notice of
Termination (and if the

 

6

--------------------------------------------------------------------------------


 

Company does effect a cure within that period, such Notice of Termination shall
be ineffective). Unless the Executive gives the Company notice within 90 days of
his knowledge of the initial existence of any event which, after any applicable
notice and the lapse of any applicable 30-day grace period, would constitute
Good Reason, such event will cease to be an event constituting Good Reason.

 

(d)           Notice of Termination. Any termination of employment by the
Company or the Executive shall be communicated by a Notice of Termination (as
defined below) to the other party hereto given in accordance with Section 10(b)
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice that (i) indicates the termination provision in this
Agreement relied upon and (ii) specifies the Date of Termination (as defined
below) if other than the date of receipt of such notice. The failure by the
Company or the Executive to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Cause or Good Reason shall not
waive any right of the Company or the Executive, respectively, hereunder or
preclude the Company or the Executive, respectively, from asserting such fact or
circumstance in enforcing the Company’s or the Executive’s rights hereunder.

 

(e)           Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated by the Company for Cause or other than for
Cause, death or Disability, the date of receipt of the Notice of Termination or
any later date specified therein (which date shall not be more than thirty (30)
days after the giving of such notice), (ii) if the Executive’s employment is
terminated by reason of death or by the Company for Disability, the date of
death of the Executive or the Disability Effective Date, as the case may be, and
(iii) if the Executive’s employment is terminated by the Executive for Good
Reason, thirty (30) days from the date of the Company’s receipt of the Notice of
Termination, or such later date as is mutually agreed by the Company and the
Executive (subject to the Company’s right to cure the Good Reason event).
Notwithstanding the foregoing, in no event shall the Date of Termination occur
until the Executive experiences a “separation from service” within the meaning
of Section 409A of the Code and, notwithstanding anything contained herein to
the contrary, the date on which such separation from service takes place shall
be the “Date of Termination.”

 

4.             Obligations of the Company upon Termination. (a) By the Company
Other Than for Cause, Death or Disability; By the Executive for Good Reason. If
(x) the Company shall terminate the Executive’s employment and the Employment
Period other than for Cause or Disability or (y) the Executive shall terminate
his employment and the Employment Period for Good Reason:

 

(i)            The Company shall pay to the Executive the following amounts:

 

(A)          (1) a lump sum cash payment within 30 days after the Date of
Termination equal to the aggregate of the following amounts: (a) the Executive’s
Annual Base Salary and vacation pay through the Date of Termination, (b) the
Executive’s accrued Annual Bonus for the fiscal year immediately preceding the
fiscal year in which the Date of Termination occurs (other than any portion of
such Annual Bonus that was previously deferred by the Executive in accordance
with the penultimate sentence of Section 2(b)(ii), which portion shall instead
be

 

7

--------------------------------------------------------------------------------


 

paid in accordance with the Executive’s applicable deferral election) if such
bonus has not been paid as of the Date of Termination, and (c) the Executive’s
business expenses that have not been reimbursed by the Company as of the Date of
Termination that were incurred by the Executive prior to the Date of Termination
in accordance with the applicable Company policy, in the case of each of clauses
(a) through (c), to the extent not previously paid, and (2) an Annual Bonus for
the fiscal year in which the Date of Termination occurs, such Annual Bonus to be
determined based on actual performance pursuant to Section 2(b)(ii) hereof, and
then prorated based on the number of calendar days of such year elapsed through
the Date of Termination, to be paid not later than the date on which annual
bonuses are paid to the Company’s senior executives generally, and in any event
not later than two and one-half months after the end of the fiscal year for
which the applicable Annual Bonus is awarded (“Pro Rata Bonus”) (the sum of the
amounts described in clauses (1) and (2) shall be hereinafter referred to as the
“Accrued Obligations”); and

 

(B)           subject to the Executive’s delivery (and non-revocation) of an
executed release of claims in substantially the form attached hereto as
Exhibit D (the “Release”), which Release must be delivered to the Company, and
any applicable revocation period expired, not later than 60 days after the Date
of Termination (the “Release Deadline”), an amount (the “Severance Amount”)
equal to two times the sum of (I) the then-current Annual Base Salary, and
(II) the then-current Target Bonus. The Severance Amount shall be payable to the
Executive in substantially equal installments over the two-year period following
the Date of Termination in accordance with the then standard payroll practices
of the Company applicable to base salary; provided, however, that (X) the first
installment of the Severance Amount will be paid on the first standard payroll
date which is 60 days or more following the Date of Termination, and will
include the portion of the Severance Amount which would have been paid prior to
such first installment but for the delay imposed by this proviso,
(Y) notwithstanding the preceding portion of this sentence, payment of the
Severance Amount will be delayed in accordance with the penultimate sentence of
this Section 4(a) if applicable and (Z) notwithstanding the preceding portion of
this sentence, payments of the Severance Amount shall cease, and the Executive’s
right to further payments of the Severance Amount forfeited, upon the
Executive’s material breach of the covenants contained in Sections 7(a) or
7(b) of this Agreement, if the Executive has failed to cure such material breach
(to the extent such material breach is curable), within 30 days of receiving
written notice from the Company specifying, with particularity, the events
allegedly giving rise to such material breach;

 

(ii)           The Executive and his eligible dependents shall continue to be
covered by the group health benefits otherwise offered by the Company to its
active employees generally (the “Health Benefits”) until the day prior to the
second anniversary of the Date of Termination, or such earlier day that the
Executive obtains other employment which offers group health benefits (the
period of such coverage, the “Health Insurance Coverage Period”); provided that
(i) such coverage under any portion of the Company’s group health plan which is
provided by a

 

8

--------------------------------------------------------------------------------


 

third party insurance carrier shall be subject to the approval of such carrier
for the portion of the Health Insurance Coverage Period which is more than 18
months following the Date of Termination, (ii) the cost of such coverage (based
on applicable COBRA rates) shall be reported as taxable income to the Executive,
and (iii) at the request of the Company, the Executive shall make a timely
election to receive COBRA coverage provided to former employees under
Section 4980B of the Code and continue such coverage for so long during the
Health Insurance Coverage Period as it may be available; provided, however,
that, in the event that the Company is unable to provide the Executive with the
Health Benefits during the Health Insurance Coverage Period, the Company shall
obtain comparable coverage for the Executive and his eligible dependants at no
additional cost to the Executive (including on a tax-grossed-up basis, if
applicable) during the Health Insurance Coverage Period;

 

(iii)          subject to the Executive’s delivery (and non-revocation) of an
executed Release not later than the Release Deadline, any unvested Retention
LTIP Units will vest in accordance with the terms of the Retention LTIP Unit
Award Agreement;

 

(iv)          any unvested Annual LTIP Awards, and other equity-based
compensation awards held by the Executive, shall be treated and shall vest in
accordance their terms, provided that such terms (and such vesting) as to any
such Annual LTIP Award or other award granted in any year shall be no less
favorable to the Executive than those applicable to awards generally granted to
any Company senior executive or executives in the same year (the “Equity Award
Termination Treatment”) ; and

 

(v)           to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or that the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and any
entity which controls, is controlled by, or is under common control with, the
Company (each, an “Affiliated Company”) through the Date of Termination (such
other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”).

 

Notwithstanding the foregoing provisions of Section 4(a)(i)-(v), in the event
that the Executive is a “specified employee” (within the meaning of Section 409A
of the Code and with such classification to be determined in accordance with the
methodology established by the applicable employer) (a “Specified Employee”),
amounts and benefits (other than the Accrued Obligations) that are deferred
compensation (within the meaning of Section 409A of the Code) that would
otherwise be payable or provided under Section 4(a)(i)-(v) during the six-month
period immediately following the Date of Termination shall instead be paid on
the first business day after the date that is six months following the Date of
Termination (the “409A Payment Date”). For the avoidance of doubt, the parties
hereto acknowledge that the severance payments and benefits described in this
Agreement are intended to either be exempt from, or be designed in a manner to
avoid tax penalties to the Executive under, Section 409A of the Code, and the
applicable provisions of this Agreement shall be interpreted accordingly.

 

(b)           Death. If the Executive’s employment, and the Employment Period,
is terminated by reason of the Executive’s death, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than (i) the Accrued Obligations, (ii) the Other Benefits,
(iii) the Equity Award Termination Treatment and

 

9

--------------------------------------------------------------------------------


 

(iv) any unvested Retention LTIP Units will vest in accordance with the terms of
the Retention LTIP Unit Award Agreement. The Accrued Obligations shall be paid
to the Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within thirty (30) days of the Date of Termination.

 

(c)           Disability. If the Executive’s employment, and the Employment
Period, is terminated by the Company by reason of the Executive’s Disability
during the Employment Period, this Agreement shall terminate without further
obligations to the Executive’s legal representatives under this Agreement, other
than (i) the Accrued Obligations, (ii) the Other Benefits, and (iii) the Equity
Award Termination Treatment and (iv) any unvested Retention LTIP Units will vest
in accordance with the terms of the Retention LTIP Unit Award Agreement. The
Accrued Obligations shall be paid to the Executive in a lump-sum in cash within
thirty (30) days of the Date of Termination.

 

(d)           Cause. If the Executive’s employment, and the Employment Period,
shall be terminated by the Company for Cause, this Agreement shall terminate
without further obligations to the Executive other than the obligation to
provide the Executive with (i) the Accrued Obligations and (ii) the Other
Benefits; provided, however, that if the Executive’s employment shall be
terminated for Cause, the term “Accrued Obligations” shall not be deemed to
include the Pro Rata Bonus for the year of termination. The Accrued Obligations
shall be paid to the Executive in a lump sum in cash within thirty (30) days of
the Date of Termination.

 

(e)           Non-Renewal. If the Employment Period ends on July 5, 2019 and the
Executive’s employment does not continue thereafter, the Executive shall be
entitled to, in addition to those rights set forth in Section 2(b)(iii)(A), the
(i) Accrued Obligations, and (ii) Other Benefits.

 

5.            Non-exclusivity of Rights. Except as specifically provided,
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company or any of the Affiliated Companies and for which the Executive qualifies
pursuant to its terms, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any contract or agreement with the
Company or any of the Affiliated Companies. Amounts that are vested benefits or
that the Executive is otherwise entitled to receive pursuant to the terms of any
plan, program, policy or practice of or any contract or agreement with the
Company or any of its Affiliated Companies at or subsequent to the Date of
Termination shall be payable in accordance with such plan, program, policy or
practice or contract or agreement except as explicitly modified by this
Agreement.

 

6.             No Mitigation: Legal Fees. (a) In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced or otherwise subject to offset
in any manner, regardless of whether the Executive obtains other employment.

 

(b)           In the event of any contest, claim or proceeding by the Company,
the Executive or others regarding the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by

 

10

--------------------------------------------------------------------------------


 

the Executive about the amount of any payment pursuant to this Agreement) (each,
a “Contest”) the Company agrees to reimburse the Executive, to the full extent
permitted by law, all legal fees and expenses that the Executive may reasonably
incur at any time from the Effective Date of this Agreement through the
Executive’s remaining lifetime (or, if longer, through the 20th anniversary of
the Effective Date) as a result of such Contest; provided, however, that
reimbursement of such fees and expenses shall be provided only if the Executive
substantially prevails on at least one substantive issue in such Contest. In
order to comply with Section 409A of the Code, in no event shall the payments by
the Company under this Section 6(b) be made later than the end of the calendar
year next following the calendar year in which such Contest is finally resolved,
provided, that the Executive shall have submitted an invoice for such fees and
expenses at least 10 days before the end of the calendar year next following the
calendar year in which such Contest is finally resolved. The amount of such
legal fees and expenses that the Company is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Company is
obligated to pay in any other calendar year, and the Executive’s right to have
the Company pay such legal fees and expenses may not be liquidated or exchanged
for any other benefit.

 

7.             Restrictive Covenants. (a) Confidential Information. During the
Employment Period and thereafter, the Executive shall keep secret and retain in
the strictest confidence, and shall hold in a fiduciary capacity for the benefit
of the Company all secret or confidential information, knowledge or data
relating to the Company or any of the Affiliated Companies, and their respective
businesses, including without limitation, any data, information, ideas,
knowledge and papers pertaining to the customers, prospective customers,
prospective products or business methods of the Company, including without
limitation the business methods, plans and procedures of the Company, that shall
have been obtained by the Executive during the Executive’s employment by the
Company or any of the Affiliated Companies and that shall not be or become
public knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process
after reasonable advance written notice to the Company, use communicate or
divulge any such information, knowledge or data, directly or indirectly, to
anyone other than the Company and those designated by it. Nothing contained in
this Agreement shall prohibit the Executive from disclosing or using information
(i) which is now known by or hereafter becomes available to the general public
through non-confidential sources; (ii) which became known to the Executive from
a source other than Company, or any of its subsidiaries or affiliates, other
than as a result of a breach (known or which should have been known to the
Executive) by such source of an obligation of confidentiality owed by it to
Company, or any of its subsidiaries or affiliates (but not if such information
was known by the Executive at such time of disclosure or use to be
confidential); (iii) in connection with the proper performance of his duties
hereunder, and (iv) which is otherwise legally required (but only if the
Executive gives reasonable advance notice to the Company of such disclosure
obligation to the extent legally permitted, and cooperates with the Company (at
the Company’s expense), if requested, in resisting such disclosure).

 

11

--------------------------------------------------------------------------------


 

(b)           Non-competition.

 

(i)            Notwithstanding anything in this Agreement to the contrary, the
Non-Competition Agreement shall remain in full force and effect in accordance
with its terms except that it is hereby amended as follows as of the Effective
Date: (A) the definition of “Termination for Cause” set forth in Section 1 of
the Non-Competition Agreement shall be replaced by the following” ‘Termination
for Cause’ shall mean a termination of Mr. Simon’s employment with the Company
for Cause as defined in and pursuant to the terms of the Employment Agreement by
and between the Company and Mr. Simon dated as of July 6, 2011) (the ‘Employment
Agreement”))’ “, and (B) Section 5 of the Non-Competition Agreement shall be
amended by adding after the word “resignation”, the following “(other than a
resignation for Good Reason (as defined in the Employment Agreement)), unless
such Termination for Cause or resignation occurs on or following July 5, 2019,
in which case such term shall continue for one year thereafter;”

 

(ii)           During the period commencing on the Effective Date and ending on
the (A) one-year anniversary of the cessation of the Executive’s employment with
the Company if such cessation occurs on or following July 5, 2019 or
(B) two-year anniversary of the cessation of the Executive’s employment with the
Company if such cessation occurs prior to July 5, 2019 (but such period shall
end not later than July 5, 2020 if the Executive’s employment is terminated by
the Company without Cause or if the Executive resigns for Good Reason) (the
period ending on the date described in the preceding clause (A) or (B), as
applicable, the “Covenant Period”), the Executive shall not engage in, have an
interest in, or otherwise be employed by (whether as an owner, operator,
partner, member, manager, employee, officer, director, consultant, advisor, or
representative), or permit his name to be used in connection with the activities
of, any business or organization engaged in, (1) the ownership, development,
management, leasing, expansion or acquisition of “Shopping Malls” (as defined in
the Non-Competition Agreement) or (2) the acquisition of any “Developed
Property” or “Undeveloped Property” (as each such term is defined in the
Non-Competition Agreement), in either case of (1) or (2), (x) in North America
or (y) in any country outside of North America in which the Company owns,
operates, manages or leases one or more Shopping Malls, Developed Properties or
Undeveloped Properties, or has indicated an intent to do so or interest in doing
so as evidenced by a written plan or proposal prepared by or presented to senior
management of the Company prior to the Date of Termination; provided, however,
that this Section 7(b)(ii) shall not prohibit the Executive from performing any
of the activities specifically allowed under Section 3 of the Non-Competition
Agreement. The covenant contained in this Section 7(b)(ii) is in addition to,
and shall operate separately and independently from, the Non-Competition
Agreement.

 

(c)           Non-solicitation of Employees. During the Covenant Period, other
than in connection with the proper performance of his duties hereunder, the
Executive shall not, directly or indirectly, (i) induce or attempt to induce any
employee of the Company to leave the employ of the Company or in any way
knowingly interfere with the relationship between the Company, on the one hand,
and any employee thereof, on the other hand, (ii) hire any person who was an
employee of the Company until six (6) months after such individual’s employment
relationship

 

12

--------------------------------------------------------------------------------


 

with the Company has been terminated or (iii) induce or attempt to induce any
person known to the Executive to be a customer, supplier, licensee or other
business relation of the Company to cease doing business with the Company, or in
any way knowingly interfere with the relationship between any such customer,
supplier, licensee or business relation, on the one hand, and the Company, on
the other hand; provided, that solicitations incidental to general advertising
or other general solicitations in the ordinary course not specifically targeted
at such persons and employment of any person not otherwise solicited in
violation hereof shall not be considered a violation of this Section 7(c).

 

(d)           Non-Disparagement. During the Employment Period and for three
(3) years thereafter, the Executive agrees not to make any public statement
which is disparaging or defamatory about the Company including the Company’s
business, its directors, executive officers, parents, subsidiaries, partners,
affiliates, or operating divisions, or any of them, whether written, oral, or
electronic. In particular, during the Employment Period and for three (3) years
thereafter, the Executive agrees to make no public statements including, but not
limited to, press releases, statements to journalists, interviews, editorials,
commentaries, or public speeches that disparage the Company’s business. In
addition to the confidentiality requirements set forth in this Agreement and
those imposed by law, the Executive further agrees not to provide any third
party, directly or indirectly, with any documents, papers, recordings, e-mail,
internet postings, or other written or recorded communications referring or
relating the Company’s business, that the Executive knows, or reasonably should
know, would support, directly or indirectly, any disparaging or defamatory
public statement, whether written or oral, which such third party is reasonably
likely to intend to make. During the Employment Period and for three (3) years
thereafter, the Company agrees not to make any public statement which is
disparaging or defamatory about the Executive, whether written, oral, or
electronic. The Company’s obligations under the preceding sentence shall be
limited to communications by its senior corporate executives having the rank of
Senior Vice President or above and any member of the Board (“Specified
Executives”), and it is agreed and understood that any such communication by any
Specified Executive (or by any executive at the behest of a Specified Executive)
shall be deemed to be a breach of this paragraph 7(d) by the Company.
Notwithstanding the foregoing, neither the Company nor the Executive shall be
prohibited from making statements in response to statements by the other party
(or in the Executive’s case, with respect to any Specified Executives or other
officers of the Company) that are disparaging or defamatory.

 

(e)           Return of Company Property/Passwords. The Executive hereby
expressly covenants and agrees that following termination of the Executive’s
employment with the Company for any reason or at any time upon the Company’s
request, the Executive will promptly return to the Company all property of the
Company in his possession or control (whether maintained at his office, home or
elsewhere), including, without limitation, all Company passwords, credit cards,
keys, beepers, laptop computers, cell phones and all copies of all management
studies, business or strategic plans, budgets, notebooks and other printed,
typed or written materials, documents, diaries, calendars and data of or
relating to the Company or its personnel or affairs, in whatever media
maintained; provided, that, the Executive shall be permitted to retain a copy of
his personal rolodex/contacts.

 

13

--------------------------------------------------------------------------------


 

(f)            Executive Covenants Generally.

 

(i)            The Executive’s covenants as set forth in this Section 7 are from
time to time referred to herein as the “Executive Covenants.” If any of the
Executive Covenants is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such Executive Covenant shall be deemed modified
to the extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining Executive Covenants shall not be affected
thereby; provided, however, that if any of the Executive Covenants is finally
held to be invalid, illegal or unenforceable because it exceeds the maximum
scope determined to be acceptable to permit such provision to be enforceable,
such Executive Covenant will be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder.

 

(ii)           The Executive understands that the foregoing restrictions may
limit his ability to earn a livelihood in a business similar to the business of
the Company and its controlled affiliates, but the Executive nevertheless
believes that he has received and will receive sufficient consideration and
other benefits as an employee of the Company and as otherwise provided hereunder
to clearly justify such restrictions which, in any event (given his education,
skills and ability), the Executive does not believe would prevent him from
otherwise earning a living. The Executive has carefully considered the nature
and extent of the restrictions place upon his by this Section 7, and hereby
acknowledges and agrees that the same are reasonable in time and territory and
do not confer a benefit upon the Company disproportionate to the detriment of
the Executive.

 

(g)           Enforcement. Because the Executive’s services are unique and
because the Executive has access to confidential information, the parties hereto
agree that money damages would be an inadequate remedy for any breach of this
Section 7. Therefore, in the event of a breach or threatened breach of this
Section 7, the Company or its respective successors or assigns may, in addition
to other rights and remedies existing in their favor at law or in equity, apply
to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security).

 

(h)           Interpretation. For purposes of this Section 7, references to “the
Company” shall mean the Company as hereinbefore defined and any controlled
affiliate of the Company.

 

8.                                     Golden Parachute Excise Tax Modified
Cutback.

 

(a)           Anything in this Agreement to the contrary notwithstanding, in the
event Deloitte or such other accounting firm as shall be designated by the
Company with the Executive’s consent (which shall not be unreasonably withheld)
(the “Accounting Firm”) shall determine that receipt of all payments or
distributions by the Company or the Affiliated Companies in the nature of
compensation to or for the Executive’s benefit, whether paid or payable pursuant
to this Agreement or otherwise (a “Payment”), would subject the Executive to the
excise tax under Section 4999 of the Code, the Accounting Firm shall determine
whether to reduce any of the Payments paid or payable pursuant to this Agreement
(the “Agreement

 

14

--------------------------------------------------------------------------------


 

Payments”) to the “Reduced Amount” (as defined below). The Agreement Payments
shall be reduced to the “Reduced Amount” only if the Accounting Firm determines
that the Executive would have a greater “Net After-Tax Receipt” (as defined
below) of aggregate Payments if the Executive’s Agreement Payments were reduced
to the Reduced Amount. If the Accounting Firm determines that the Executive
would not have a greater Net After-Tax Receipt of aggregate Payments if the
Executive’s Agreement Payments were so reduced, the Executive shall receive all
Agreement Payments to which the Executive is entitled under this Agreement.

 

(b)           If the Accounting Firm determines that aggregate Agreement
Payments should be reduced to the Reduced Amount, the Company shall promptly
give the Executive notice to that effect and a copy of the detailed calculation
thereof. All determinations made by the Accounting Firm under this Section 8
shall be binding upon the Company and the Executive and shall be made as soon as
reasonably practicable and in no event later than fifteen (15) days following
the later of the Date of Termination or the date of the transaction which causes
the application of Section 280G of the Code. For purposes of reducing the
Agreement Payments to the Reduced Amount, only amounts payable under this
Agreement (and no other Payments) shall be reduced. The reduction of the amounts
payable hereunder, if applicable, shall be made by reducing the payments and
benefits under the following sections in the following order:
4(a)(i)(B),4(a)(iii). All fees and expenses of the Accounting Firm shall be
borne solely by the Company.

 

(c)           As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of the Executive pursuant to this Agreement which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of the Executive pursuant to this Agreement could have been so paid
or distributed (“Underpayment”), in each case, consistent with the calculation
of the Reduced Amount hereunder. In the event that the Accounting Firm, based
upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or the Executive which the Accounting Firm believes has a
high probability of success determines that an Overpayment has been made, the
Executive shall pay any such Overpayment to the Company together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by the Executive to the
Company if and to the extent such payment would not either reduce the amount on
which the Executive is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than 60 days following the date on which the Underpayment is
determined) by the Company to or for the benefit of the Executive together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.

 

(d)           For purposes hereof, the following terms have the meanings set
forth below:

 

(i)            “Reduced Amount” shall mean the greatest amount of Agreement
Payments that can be paid that would not result in the imposition of the excise
tax under

 

15

--------------------------------------------------------------------------------


 

Section 4999 of the Code if the Accounting Firm determines to reduce Agreement
Payments pursuant to Section 8(a).

 

(ii)           “Net After-Tax Receipt” shall mean the present value (as
determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the
Code) of a Payment net of all taxes imposed on the Executive with respect
thereto under Sections 1 and 4999 of the Code and under applicable state and
local laws, determined by applying the highest marginal rate under Section 1 of
the Code and under state and local laws which applied to the Executive’s taxable
income for the immediately preceding taxable year, or such other rate(s) as the
Accounting Firm determined to be likely to apply to the Executive in the
relevant tax year(s).

 

(e)           To the extent requested by the Executive, the Company shall
cooperate with the Executive in good faith in valuing, and the Accounting Firm
shall take into account the value of, services provided or to be provided by the
Executive (including without limitation, the Executive’s agreeing to refrain
from performing services pursuant to a covenant not to compete or similar
covenant) before, on or after the date of a change in ownership or control of
the Company (within the meaning of Q&A-2(b) of the final regulations under
Section 280G of the Code), such that payments in respect of such services may be
considered reasonable compensation within the meaning of Q&A-9 and Q&A-40 to
Q&A-44 of the final regulations under Section 280G of the Code and/or exempt
from the definition of the term “parachute payment” within the meaning of
Q&A-2(a) of the final regulations under Section 280G of the Code in accordance
with Q&A-5(a) of the final regulations under Section 280G of the Code.

 

9.             Successors. (a) This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives, heirs and successors.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.

 

(c)           The Company may not assign this Agreement other than to a
successor to all or substantially all of the business and/or assets of the
Company. The Company will require any such successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.

 

10.          Miscellaneous. (a) This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana, without reference
to principles of conflict of laws. The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect. This Agreement may
not be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

16

--------------------------------------------------------------------------------


 

From and after the Effective Date, this Agreement shall supersede and replace
any other agreement between the parties with respect to the subject matter
hereof (other than as specifically stated herein), and the Executive shall not
be entitled to any severance pay or benefits under any other severance plan,
program or policy of the Company or any Affiliated Company.

 

(b)           All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

At the most recent address

 

 

on file at the Company.

 

 

 

With a copy to:

 

Grubman Indursky & Shire, P.C.

 

 

Carnegie Hall Tower

 

 

152 W. 57th Street

 

 

New York, NY 10019

 

 

Attention: Allen J. Grubman, Esq.

 

 

 

If to the Company:

 

Simon Property Group, Inc.

 

 

225 West Washington Street

 

 

Indianapolis, Indiana 46204

 

 

Attention: General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

(d)           The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

(e)           The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

 

(f)            Any provision of this Agreement that by its terms continues after
the expiration of the Employment Period or the termination of the Executive’s
employment shall survive in accordance with its terms, including without
limitation Sections 2(b)(vii), 4, 6, 7 and 10.

 

(g)           The Agreement is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and shall in all
respects be administered in accordance with Section 409A of the Code. The
Company and the Executive mutually intend to structure the payments and benefits
described in this Agreement, and the

 

17

--------------------------------------------------------------------------------


 

Executive’s other compensation, to be exempt from or to comply with the
requirements of Section 409A of the Code to the extent applicable. Each payment
under this Agreement shall be treated as a separate payment for purposes of
Section 409A of the Code. In no event, other than making a permissible deferral
election under Section 409A of the Code in accordance with the terms of a
Company nonqualified deferred compensation plan, may the Executive, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement. If the Executive dies following the Date of Termination and prior to
the payment of the any amounts delayed on account of Section 409A of the Code,
such amounts shall be paid to the personal representative of the Executive’s
estate within 30 days after the date of the Executive’s death. All
reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Section 409A shall be
made or provided in accordance with the requirements of Section 409A of the
Code, including, without limitation, that (i) in no event shall reimbursements
by the Company under this Agreement be made later than the end of the calendar
year next following the calendar year in which the applicable fees and expenses
were incurred, provided, that the Executive shall have submitted an invoice for
such fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred;
(ii) the amount of in-kind benefits and the Company is obligated to pay or
provide in any given calendar year shall not affect the in-kind benefits that
the amount the Company is obligated to pay or provide in any other calendar
year; (iii) the Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime (or if longer, through the 20th anniversary of
the Effective Date). Within the time period permitted by the applicable Treasury
Regulations, the Company may, in consultation with the Executive, modify the
Agreement, in the least restrictive manner necessary and without any diminution
in the value of the payments to the Executive, in order to cause the provisions
of the Agreement to comply with the requirements of Section 409A of the Code, so
as to avoid the imposition of taxes and penalties on the Executive pursuant to
Section 409A of the Code.

 

11.           Recoupment. (a) In the event of a restatement of the Company’s
consolidated financial statements, the Board shall have the right to take
appropriate action to recoup from the Executive any portion of any bonus and
other equity or non-equity compensation received by the Executive the payment,
grant or vesting of which was tied to the achievement of one or more specific
performance targets, which bonus or other compensation would not have been paid,
granted or vested if based on the restated financial statements for the
applicable period; provided, that such actions are commensurate with those
actions taken with respect to other senior executives of the Company who are or
were similarly situated. This Section 11(a) shall become ineffective at such
time as the Company adopts a clawback policy pursuant to the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank”)
which applies to the Executive. Any amounts required to be repaid hereunder
shall be adjusted to take into account any taxes that the Executive has already
paid. The Company shall be permitted to request any recoupment at any time
within the Employment Period or for three (3) years thereafter (unless a longer
period is required pursuant to Dodd-Frank).

 

18

--------------------------------------------------------------------------------


 

(b)           In the event the Company is entitled to, and seeks, recoupment
under this Section 11, the Executive shall no later than sixty (60) days
following the request reimburse the amounts which the Company is entitled to
recoup hereunder. If the Executive fails to pay such reimbursement, to the
extent permitted by applicable law and not in violation of Section 409A of the
Code, the Company shall have the right to (i) deduct the amount to be reimbursed
hereunder from the compensation or other payments due to the Executive from the
Company or (ii) take any other appropriate action to recoup such payments. The
Executive acknowledges that the Company does not waive its right to seek
recoupment of any amounts as described under this Section 11 for failure to
demand repayment or reduce the payments made to the Executive. Any such waiver
must be done in a writing that is signed by both the Company and the Executive.

 

(c)           The rights contained in this Section 11 shall be in addition to,
and shall not limit, any other rights or remedies that the Company may have
under law or in equity.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

DAVID SIMON

 

 

 

/s/ David Simon

 

 

 

 

 

SIMON PROPERTY GROUP, INC.

 

 

 

 

 

By:

/s/ Stephen E. Sterrett

 

 

Name: Stephen E. Sterrett

 

 

Title: Executive Vice President and Chief Financial Officer

 

20

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

[Non-Competition Agreement]

 

--------------------------------------------------------------------------------


 

NON-COMPETITION AGREEMENT

 

NON-COMPETITION AGREEMENT, dated as of December 1, 1993 (this “Agreement”), by
and between David Simon, an individual, and Simon Property Group, Inc., a
Maryland corporation (the “Company”).

 

In connection with the initial public offering of the Company, the Company and
its Subsidiaries (as defined herein) are entering into a series of related
transactions (the “Formation”) pursuant to which the Company or its Subsidiaries
will acquire from Melvin Simon & Associates, Inc., an Indiana corporation
(“MSA”), Melvin Simon, Herbert Simon, certain of their affiliates and certain
other persons, a property portfolio consisting of interests in regional malls,
community shopping centers, specialty retail centers, mixed-use properties and
land held under development.

 

Mr. Simon is the President and a director of the Company. Mr. Simon and certain
of his Affiliates (as defined herein) will continue to engage in certain
businesses after the date hereof.

 

As a condition to the consummation of the Formation and as consideration for the
benefits received by Mr. Simon and certain of his Affiliates (as defined below)
through the Formation, including, without limitation, (i) the reduction of the
exposure of Mr. Simon and certain of his Affiliates for certain recourse
indebtedness through

 

--------------------------------------------------------------------------------


 

the repayment of indebtedness, (ii) the ability of Mr. Simon and certain of his
Affiliates to elect four directors on the nine-member Board of Directors of the
Company, (iii) the sale by Mr. Simon and certain of his Affiliates of land to be
developed or interests therein, and options to acquire land for new developments
for the assumption of indebtedness, (iv) Mr. Simon’s appointment as an officer
and director of the Company, (v) the election of Mr. Simon as President of the
Company and (vi) the receipt by Mr. Simon and certain of his Affiliates of
shares of capital stock of the Company and partnership units in Simon Property
Group, L.P. (as defined herein), the parties hereto desire to enter into an
agreement restricting the activities of Mr. Simon and certain of his Affiliates.

 

In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree as follows:

 

Section 1.       Definitions. Capitalized terms used herein shall have the
meanings set forth below:

 

“Affiliate” with regard to Mr. Simon means a Person that is controlled by him.
For purposes of this definition, “control” when used with respect to any Person
means the power to direct the .management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise. The term
“Affiliates” and “Affiliated” shall have correlative meanings.

 

2

--------------------------------------------------------------------------------


 

“Developed Property” means any Interest in real property developed as a Shopping
Mall or Retail Property on which improvements are present, whether or not such
improvements produce income for the owner or lessees thereof, but excluding any
improved real property suitable for development as a Shopping Mall that would be
considered an Undeveloped Property pursuant to clause (b) of the definition
thereof.

 

“Effective Date” means the date of the closing of the initial public offering of
common stock of the Company.

 

“Excluded Property” means any property in which Melvin Simon, Herbert Simon,
David Simon and certain of their Affiliates own an Interest immediately prior to
the Formation and which Interest will not be acquired by the company and its
Subsidiaries pursuant to the Formation.

 

“Independent Directors” means the members of the company’s Board of Directors
who are not employed by or otherwise affiliated with the company, Melvin Simon,
Herbert Simon, David Simon or their Affiliates.

 

“Interest” means any kind of right, title or interest (whether legal or
beneficial), whether such right, title or interest is held directly or
indirectly through an interest in a Person that either directly or indirectly
owns such interest, but excluding any interests in the Company.

 

“MSA Realty” means MSA Realty Corporation, an Indiana corporation.

 

3

--------------------------------------------------------------------------------


 

“Person” means a corporation, partnership, trust, unincorporated association or
any other legal entity but shall not include an individual.

 

“Restricted Area” means North America.

 

“Retail Property” means property that is or is planned to be used primarily for
retail purposes, and shall include, but is not limited to, a regional mall,
community shopping center, specialty retail shopping center and a mixed-use
property which includes a major retail component.

 

“Shopping Mall” means a group of commercial retail establishments managed as a
single business and includes, but is not limited to, regional malls, community
shopping centers, specialty retail shopping centers and a mixed-use property
which includes a major retail component.

 

“Subsidiary” means any entity, at least 50% of the equity of which is owned
directly or indirectly by the Company and shall also include, with respect to
the Company, Simon Property Group, L.P., a Delaware limited partnership (“Simon
Property Group, L.P.”), and M.S. Management Associates, Inc., a Delaware
corporation (the “Management Company”), and their subsidiaries.

 

“Termination for Cause” means the termination by the Company of Mr. Simon’s
employment based on (i) a willful failure by Mr. Simon to perform his duties as
an employee of the Company, other than by reason of disability, which has not
been cured after reasonable notice, (ii) any conduct by Mr. Simon that either
results in his conviction of a felony

 

4

--------------------------------------------------------------------------------


 

under the laws of the United States of America or any state thereof, or of an
equivalent crime under the laws of any other jurisdiction, (iii) material,
willful or grossly negligent insubordination which has not been corrected after
reasonable notice, (iv) any failure to comply substantially with any written
rules, regulations, policies or procedures of the Company, if such
non-compliance, could be expected to have a material and adverse effect on the
Company’s business and which has not been cured after reasonable notice, (v) any
willful failure to comply with the Company’s internal policies regarding insider
trading or insider dealing which has not been cured after reasonable notice, or
(vi) any material breach of this Agreement which has not been cured after notice
and a reasonable opportunity to be heard.

 

“Undeveloped Property” means (a) any Interest in real property planned for
development as a Shopping Mall or Retail Property on which no permanent
improvements of any kind are present (e.g., raw, vacant land and air rights in
which no permanent improvements have been constructed), and (b) any Interest in
real property planned for development as a Shopping Mall on which improvements
of any kind have been constructed (other than surface parking facilities) but
which improvements will constitute fifteen percent (15%) or less of the total
gross square footage of the proposed improvements to be constructed on such
property.

 

5

--------------------------------------------------------------------------------


 

Section 2.       Agreement Not to Compete. During the term provided in Section 5
hereof and subject to Section 3 hereof, Mr. Simon shall not, and will cause his
Affiliates to not, with respect to any property located within the Restricted
Area, directly or indirectly, other than through the Company and its
Subsidiaries (i) engage in the ownership, development, management, leasing,
expansion or acquisition of Shopping Malls or (ii) acquire any Developed
Property or Undeveloped Property. In addition, during the term provided in
Section 5 hereof, Mr. Simon shall be obligated to present to the Company all
opportunities which arise to acquire an Interest in Retail Properties located
within the Restricted Area.

 

Section 3.       Limitations on Non-Competition. Notwithstanding anything to the
contrary contained in this Agreement, each of Mr. Simon and his Affiliates may:

 

(a)        be an owner of securities of any class of the Company or any of its
Subsidiaries;

 

(b)       be an owner of an Interest in and develop, manage, lease, expand, sell
or otherwise deal with any of the Excluded Properties;

 

(c)        be an owner of the outstanding stock of any class of securities of a
Person (public or private) whose primary business is the ownership of Retail
Properties, so long as (i) Mr. Simon, as of the date of this agreement, is the
owner direct or indirect of an Interest in

 

6

--------------------------------------------------------------------------------


 

such Person, all of which Persons are disclosed on Schedule 3(c), and (ii))
Mr. Simon does not acquire any additional shares of outstanding stock of any
such Person after the date hereof;

 

(d)       be an owner of up to 5% of the outstanding stock of any class of
securities of a Person (public or private) primarily engaged in owning Retail
Properties, so long as (i) Mr. Simon and any of his Affiliates have no active
participation (except to the extent permitted by clauses (e), (f), (g) or
(h) below) in the business of such Person, and (ii) Mr. Simon and any of his
Affiliates do not in the aggregate own more than 15% of such Person;

 

(e)        be an owner of the outstanding stock of any class of securities of,
or act as a director in, a Person (public or private) primarily engaged in
business as a retailer, whether or not such Person owns any Retail Properties;

 

(f)        act as a shareholder of and director and/or officer to the Company
and any of its Subsidiaries and as a shareholder of and director, officer and/or
advisor to MSA Realty;

 

(g)       with respect to any Person (whether or not engaged in owning Retail
Properties), act as a consultant or advisor to, render services for or otherwise
assist solely with respect to lines of business or activities of any such Person
that are not part of owning Shopping Malls, so long as Mr. Simon, as of the date
of this

 

7

--------------------------------------------------------------------------------


 

Agreement, is engaged in the activities described in this clause (g) with
respect to such Person; provided, however, that during the two year period after
a Termination for Cause or his resignation, Mr. Simon may render the services
described in this clause (g) with respect to any Person, whether or not he is
engaged in rendering such activities as of the date of this Agreement; and

 

(h)       with respect to any Person (whether or not engaged in owning Retail
Properties), act as a director, officer, consultant or advisor to, render
services for or other assistance, so long as Mr. Simon as of the date of this
Agreement provides such services to such Person, all of which Persons are
disclosed on Schedule 3(h).

 

Except as permitted by Sections 3(b), 3(e) and 3(f) above, Mr. Simon shall be
required to allocate substantially all of his time to the management of the
Company and its Subsidiaries.

 

Section 4.       Reasonable and Necessary Restrictions. The parties hereto have
considered carefully the necessity for protection of the goodwill and business
of the Company and the scope of such protection. Mr. Simon acknowledges that the
restrictions, prohibitions and other provisions hereof are reasonable, fair and
equitable in scope, terms and duration, are necessary and essential to protect
the legitimate business interests and goodwill of the Company, are a material
inducement to the Company to enter into the

 

8

--------------------------------------------------------------------------------


 

transactions contemplated in the recitals hereto and that adequate consideration
has been and will be received by Mr. Simon for such restrictions, prohibitions
and other provisions.

 

Section 5.       Term. This Agreement shall be effective, without any further
act of the parties, from and after the Effective Date and shall continue in
effect during the term of Mr. Simon’s employment as an officer of the Company
and for a period of two years thereafter in the event of a Termination for Cause
by the Company or Mr. Simon’s resignation; provided, however, that if the
Effective Date shall not occur on or before March 31, 1994, Mr. Simon may, by
notice to that effect to the Company, terminate this Agreement.

 

Section 6.       Specific Performance. Mr. Simon acknowledges that the
obligations undertaken by him pursuant to this Agreement are unique and that the
Company will not have an adequate remedy at law if he shall fail to perform any
of his obligations hereunder, and Mr. Simon therefore confirms that the
Company’s right to specific performance of the terms of this Agreement is
essential to protect the rights, interest and goodwill of the company.
Accordingly, in addition to any other remedies that the Company may have at law
or in equity, the Company shall have the right to have all obligations,
covenants, agreements and other provisions of this Agreement specifically
performed by

 

9

--------------------------------------------------------------------------------


 

Mr. Simon, and the Company shall have the right to obtain preliminary and
permanent injunctive relief to secure specific performance and to prevent a
breach or contemplated breach of this Agreement by Mr. Simon. Mr. Simon
acknowledges that the Company will have the right to have the provisions of this
Agreement enforced in any court of competent jurisdiction, it being agreed that
any breach or threatened breach of this Agreement would cause irreparable injury
to the Company and its business and that money damages would not provide an
adequate remedy to the Company.

 

Section 7.       Operations of Affiliated Parties. Mr. Simon agrees that he will
refrain from authorizing any Affiliate to perform any activities that would be
prohibited by the terms of this Agreement if they were performed by him.
Notwithstanding anything to the contrary contained in this Agreement, Mr. Simon
shall not be required by the terms of this Agreement to violate any fiduciary
duty existing on the date hereof that he owes to a third party.

 

Section 8.       Miscellaneous Provisions.

 

8.1       Interpretation. The parties hereto acknowledge that the fundamental
policies of this Agreement are to protect the Company’s interest and goodwill in
the business and assets acquired by it pursuant to the Formation and to
eliminate potential conflicts of interest that may exist as a result of actions
taken or proposed to be taken by Mr. Simon after the Effective Date, and this
Agreement

 

10

--------------------------------------------------------------------------------


 

shall be construed and enforced in a manner consistent with and in furtherance
of these policies. The parties hereto agree that any decision regarding the
enforcement of any provision of this Agreement will be made by the Independent
Directors.

 

8.2       Binding Effect. Subject to any provisions hereof restricting
assignment, all covenants and agreements in this Agreement by or on behalf of
any of the parties hereto shall bind and inure to the benefit of their
respective successors, assigns, heirs and personal representatives.

 

8.3       Assignment. None of the parties hereto may assign any of its rights
under this Agreement, or attempt to have any other entity or individual assume
any of its obligations hereunder, except that the Company may assign any of its
rights, interests and obligations under this Agreement to any entity
controlling, controlled by or under common control with the Company.
Notwithstanding anything to the contrary contained in this Section 8.3 or in
Section 5 hereof, this Agreement shall terminate if any entity or individual (or
any group of associated entities or individuals acting in concert), other than
MSA, Melvin Simon, Herbert Simon, Mr. Simon or their respective Affiliates and
families, acquires, directly or indirectly, more than 25% of the voting stock of
the Company without the prior written consent of a majority of the Board of
Directors of the Company and a majority of the directors

 

11

--------------------------------------------------------------------------------


 

elected by the holders of shares of Class B Common Stock (the “Class B Common
Stock”) so long as shares of Class B Common Stock are outstanding.

 

8.4       Notices. Any notice, consent, termination or other communication
required or permitted under this Agreement .shall be in writing and shall be
delivered personally, telegraphed, telexed, sent by facsimile transmission or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given when so delivered personally, telegraphed, telexed or sent
by facsimile transmission or express mail or, if sent by certified or registered
mail, on the fifth day after such notice is mailed, as follows (or at such other
address as a party may specify by notice in accordance with the provisions
hereof to the other):

 

If to Mr. Simon at:

 

115 West Washington Street

P.O. Box 7033

Suite 15 East

Indianapolis, IN 46204

Facsimile: (317) 685-7221

 

with a copy to

 

Dann, Pecar, Newman, Talisnick & Kleiman

2300 One American Square

Box 82008

Indianapolis, IN 46282

Facsimile: (317) 632-2962

Attention: Philip D. Pecar, Esq.

 

12

--------------------------------------------------------------------------------


 

If to the Company, to the attention of the Company’s General Counsel at:

 

115 West Washington Street

P.O. Box 7033

Suite 15 East

Indianapolis, IN 46204

Facsimile: (317) 263-2363

 

8.5       Severability. Mr. Simon acknowledges and agrees that the provisions in
this Agreement are reasonable and valid in geographical and temporal scope and
in all other respects. If any court determines that any provision of this
Agreement, or any part thereof, is invalid or unenforceable, then the remainder
of this Agreement shall remain operative and in full force and effect without
regard to the invalid portions.

 

8.6       Blue-Pencilling. If any court determines that any of the provisions of
this Agreement, or any part thereof, is unenforceable because of the duration or
geographic scope of such provision, such court shall have the power to reduce
the duration or scope of such provision, as the case may be, and in its reduced
form, such provision shall then be enforceable.

 

8.7       GOVERNING LAW. THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO, AND ANY CLAIMS OR DISPUTES RELATING THERETO SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF INDIANA, WITHOUT
REGARD TO THE CONFLICTS-OF-LAW PROVISIONS THEREOF.

 

8.8       Amendment. Except as otherwise expressly provided in this Agreement,
no amendment, modification

 

13

--------------------------------------------------------------------------------


 

or discharge of this Agreement shall be valid or binding unless set forth in
writing and duly executed by each of the parties hereto and unless it is
approved by a majority of the Independent Directors.

 

8.9       Waiver. Any waiver by any party or consent by any party to any
variation from any provision of this Agreement shall be valid only if in writing
and only in the specific instance in which it is given, and such waiver or
consent shall not be construed as a waiver of any other provision or as a
consent with respect to any similar instance or circumstance. Furthermore, any
waiver by the Company or consent by the Company to any variation from any
provision of this Agreement shall be valid only if it is approved by a majority
of the Independent Directors.

 

8.10     Headings. Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 

8.11     No Presumption Against Drafter. Each of the parties hereto have jointly
participated in the negotiation and drafting of this Agreement. In the event of
an ambiguity or a question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by each of the parties hereto and no
presumptions or

 

14

--------------------------------------------------------------------------------


 

burdens of proof shall arise favoring any party by virtue of the authorship of
any of the provisions of this Agreement.

 

8.12     Execution in Counterparts. This Agreement may be executed in two or
more counterparts, none of which need contain the signatures of each of the
parties hereto and each of which shall be deemed an original.

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement, or
caused this Agreement to be duly executed on its behalf, as of the date first
set forth above.

 

 

SIMON PROPERTY GROUP, INC.

 

 

 

 

 

By:

/s/ Randolph L. Foxworthy

 

 

Name: Randolph L. Foxworthy

 

 

Title: Executive V.P. Corp. Dev.

 

 

 

 

 

/s/ David Simon

 

 

David Simon

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 3(c)

 

David Simon

 

SZS 33 Associates, L.P.

 

Claypool Development Company

 

Plantation Center Limited Partnership

 

NC Mall Associates

 

50 west San Fernando Associates

 

St. Louis Centre Ltd.

 

Two West Washington Associates

 

Crossroads Joint Venture

 

Trust 4-5-84

 

Golden Triangle Mall Associates

 

Mall of America Company

 

Sherman Mall Associates Limited Partnership

 

Northgate Management Company

 

Oakwood Mall Limited Partnership

 

Kickapoo Company

 

Simon Enterprises, Inc.

 

NC Community Center Associates

 

Simon 1604-SC Developers, Ltd.

 

S & E Realty Company, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3(h)

 

David Simon

 

SZS 33 Associates, L.P.

 

Claypool Development Company

 

Plantation Center Limited Partnership

 

NC Mall Associates

 

50 West San Fernando Associates

 

St. Louis Centre Ltd.

 

Two west Washington Associates

 

Crossroads Joint venture

 

Trust 4-5-84

 

Golden Triangle Mall Associates

 

Mall of America Company

 

Sherman Mall Associates Limited Partnership

 

Northgate Management Company

 

Oakwood Mall Limited Partnership

 

Kickapoo Company

 

Simon Enterprises, Inc.

 

NC Community Center Associates

 

Simon 1604-SC Developers, Ltd.

 

Simon Aviation, Inc.

 

Pacers Basketball Corporation

 

M.S. Aircraft, Inc.

 

Blocks Building Corp.

 

Court Street Associates, Inc.

 

Kohl’s Corporation

 

Ohio street Garage Associates

 

--------------------------------------------------------------------------------


 

Simida Corporation

 

Newport Garage Limited Partnership

 

SFC Office Associates I

 

Shadeland Avenue Developers

 

Minnertainment Associates

 

South Boulevard Plaza, Inc.

 

Evansim Entertainment, L.L.C.

 

P & B Company Limited Partnership

 

Simon NYDEV-86 Associates Limited Partnership

 

IMAX Joint Venture

 

One North Capitol Company

 

Property ventures, Inc.

 

Columbia Associates

 

SI-Douglas Co. Associates

 

Simon-1604 No. One, Ltd.

 

Chinese North Associates

 

Hollywood Associates

 

Pentagon City Hotel Company

 

Pentagon City Hotel Partners Limited Partnership

 

Plantation Hotel Limited Partnership

 

Quantum Associates

 

Destin Guardian Corporation

 

Destin Pointe Realty, Inc.

 

M.S. Oil Properties, Inc.

 

Manalapan Hotel Partners

 

--------------------------------------------------------------------------------


 

S & E Realty Company, Inc.

 

HealthCare COMPARE Corporation

 

Melvin Simon Productions, Inc.

 

Melvin’s Equities, Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

Additional Entities Added to Schedules 3(c) and 3(h) of the Non-Competition
Agreement

 

Melvin Simon & Associates, Inc.

 

Air Simon Inc

Court Street Associates, Inc

Davasher Corporation

Kickapoo Inc

MSA Operating Group Inc

Northwestern Simon Inc

Simon Enterprises Inc

Simon Aviation Inc

Simon Newport Family, Inc

 

CLAYPOOL HOLDINGS LLC

DGS ASSOCIATES LP

 

SFG COMPANY, LLC

 

SFG Newport LLC

Simon Newport Investors LLC

Simon Newport LP

Simon Newport LLC

Simon Newport Family LP

 

NC Housing Associates #100 Company

NC Housing Associates #200 Company

20 Southhampton Partnership

30 Easthampton Partnership

25 River Drive South Urban Company

Presidential Plaza Inc

 

Newport North Garage LP

Newport Garage LP

Newport Shore Garage LP

 

Newport Centre LLC

NC Community Center Associates

Newport Retail Developers LLC

Newport 6th Street LLC

Newport Shore Retail LLC

 

Hotel One at Newport LP

Newport Hotel Equity Associates LLC

 

--------------------------------------------------------------------------------


 

Newport Associates Development Company

 

Simon Signature LLC

Simon FP LLC

Simon Investors II LLC

DT II Investors LLC

Si-Athleta LLC

DS TelStreet LLC

SFI X BSMB LLC

SFI XI Arlington LLC

 

DS Aviation LLC

 

Pacers Basketball Corporation

MH Holdings Inc

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Retention LTIP Unit Award Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Certificate of Designation]

 

--------------------------------------------------------------------------------